NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1171-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PEDRO ANAYA,
a/k/a SKIPPY,

     Defendant-Appellant.
__________________________

                   Submitted May 2, 2022 – Decided July 29, 2022

                   Before Judges Fasciale and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 18-10-0825.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Marc A. Festa, Chief Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
       After pleading guilty to second-degree possession of cocaine with intent

to distribute, N.J.S.A. 2C:35-5(a)(1) and 35-5(b)(2), and third-degree possession

of cocaine with intent to distribute within one thousand feet of school property,

N.J.S.A. 2C:35-7, defendant Pedro Anaya appeals the Law Division order

denying the motion by co-defendants Elizabeth Sanchez and Hiram Ramos and

him to suppress evidence seized pursuant to a search warrant and their request

for a Franks1 hearing. He also challenges the order denying reconsideration.

We affirm.

       Before us, he raises the following single point argument:

                   THE TRIAL COURT ERRED IN DENYING A
                   FRANKS HEARING BECAUSE DEFENDANT
                   MADE A SUBSTANTIAL PRELIMINARY
                   SHOWING    THAT    THE   AFFIDAVIT
                   SUBMITTED IN SUPPORT OF THE SEARCH
                   WARRANT CONTAINED MATERIAL[LY]
                   FALSE STATEMENTS.

       Defendant maintains he was entitled to a Franks hearing because there was

a "substantial preliminary showing" that the affidavit Paterson Police Detective

Keith Calderon submitted to obtain the search warrant contained materially false

statements regarding Sanchez's cell phone number that was allegedly used to

setup drug buys. The affidavit, according to defendant, "rested on the central


1
    Franks v. Delaware, 438 U.S. 154 (1978).
                                                                           A-1171-19
                                        2
claim that police had recently arranged for the [confidential informant] to make

two controlled [drug] purchases from defendants" and stated "that he personally

overheard the [informant] plan the drug sales with defendant . . . by calling a

particular phone number," which the informant explained to Calderon was the

"method of operation" he used to purchase drugs from defendants for several

months.

      Defendant argues he "presented subpoenaed telephone records showing

that defendants did not have access" to the phone number used for the drug buys

and "therefore the controlled buys could not have occurred as described in the

warrant affidavit." He claims that though Sanchez was the previous subscriber

for the listed phone number, "her account [for that number] was deactivated five

months before the alleged controlled drug buys in July 2018." Subpoenaed

phone records evinced that "the cell number that the warrant affidavit claimed

defendants had used to arrange drug sales with the [informant] for 'several

months' before July 8, 2018[,] was, in fact, completely inactive between

February 9, 2018 and June 8, 2018." Despite Calderon stating in his affidavit

that he had personally heard the informant and defendant speak twice when the




                                                                          A-1171-19
                                       3
informant called the cell phone number, telephone records revealed the cell

phone being registered to "Derek Jeter." 2

      At the motion for reconsideration, the judge was provided public records

confirming Jeter as a real person and that his name was not a pseudonym, as he

corroborated his identity when contacted at the number by the State and defense

investigators, stating "he had no connection to any of the defendants."

Defendant argues this evidence intimates that the details of the drug buys

described in the affidavit "were . . . fabricated based on stale information

regarding defendants, including a number that Sanchez had deactivated over five

months prior to the warrant application." Consequently, defendant asserts the

judge erred by "making speculative findings to explain the discrepancy between

the warrant affidavit and defendant's proffered evidence."

      We incorporate by reference the factual summary and legal analysis set

forth in State v. Elizabeth Sanchez, No. A-1572-19 (September 27, 2021),

wherein we rejected Sanchez's similar arguments that the motion judge abused

her discretion in denying defendants a Franks hearing. We concluded:

            [Sanchez] failed to make a substantial preliminary
            showing that the inclusion of the cellphone number in
            the warrant affidavit was a material falsity. And even

2
  This was not Derek Jeter, the former New York Yankees and Hall of Fame
baseball player.
                                                                         A-1171-19
                                        4
            if defendant satisfied her preliminary showing, which
            is not the case, and assuming further that the
            information was then excised from the affidavit, we
            conclude that the remaining information contained in
            the search warrant affidavit established sufficient
            probable cause. We, therefore, see no abuse of the
            motion judge's discretion by denying a Franks hearing.

            [Id. at 15.]

      Our holding in Sanchez applies here, and thus we reject defendant's

contentions for the same reasons expressed therein. Hence, it is unnecessary to

specifically address defendant's arguments.

      Affirmed.




                                                                         A-1171-19
                                      5